Referendum in Venezuela (debate)
The next item is the Commission statement on the referendum in Venezuela.
Member of the Commission. - Madam President, the National Electoral Council has announced that a popular referendum on the proposal for constitutional reform made by the President of the Bolivarian Republic of Venezuela and the National Assembly will be held on 2 December 2007. On that day, the people of Venezuela will have the opportunity to exercise their democratic right of decision on the proposed changes that would shape important aspects of the political, institutional, economic and social life of that country.
The Commission is closely following the ongoing constitutional reform process in Venezuela, as well as in other countries in the region. It stresses the importance it attaches to the fact that each new constitution or constitutional reform should reinforce democracy and the rule of law. It also believes that each constitution should be based on a broad popular consensus and adequately reflect the plurality and diversity of each nation. Constitutions should unite people and not divide them.
The Commission is following with interest the intensive debate on constitutional reform in Venezuela. It has observed that some sectors of Venezuelan society are in favour of the proposed changes, but also takes note of the strong opposition to the reform expressed by other sectors. Those sectors are voicing concerns, notably on aspects of the reform which they consider would - if the reform were approved - entail an increased concentration of powers in the hands of the President, a weakening of democratic control mechanisms and of the existing institutions and a threat to democratic pluralism. Others consider that what is proposed goes beyond a mere reform and implies modification of the fundamental structure of the state.
The Commission is aware of the situation and is paying due attention to it. While it considers that it is the people of Venezuela who should themselves pronounce on the reform proposal, it also stresses the importance it attaches to the campaign on the reform being conducted in an open manner and in a spirit of mutual respect. It also expresses the hope that the referendum will take place in a peaceful atmosphere and in a transparent manner.
In that context, it is worth noting that the recent electoral observation mission sent by the European Union to the last presidential election in Venezuela considered that the electoral process in general complied with international standards and national legislation and underlined the peaceful environment in which the elections were held.
on behalf of the PPE-DE Group. - (ES) Madam President, the American continent as a whole is the closest to Europe in terms of values, ideals, vision of the world and individuals, their dignity and their rights. What we call the West to my mind clearly includes Latin America.
In recent years there have been some positive trends in Latin America as a whole, bringing it ever closer to Europe: pluralist elections and democratic consolidation, growth with more balanced and open economic policies, regional integration processes and very important agreements with the European Union.
However, there are exceptions in this positive panorama: in addition to the traditional one of Cuba, that of Venezuela is now emerging. This country is going through a process of increasing authoritarianism in which freedoms are being restricted, the opposition is being harassed and fear is being created among the people who even suspect that their vote is no longer secret. In this House we regret the closure last May of Radio Caracas Televisión.
On Sunday a constitutional referendum will hurriedly be held which aims to introduce an authoritarian and exclusive regime and which proposes to establish what is being termed 'Socialism for the 21st century'. An until recently very close associate of President Chávez has even termed the process a 'coup'. I regret that an election observation mission from the European Union has not been officially invited.
What is more, this referendum is being held in a climate of violence and tension which has even cost the lives of students who also reject the plan. In recent years, physical and legal insecurity, kidnaps and land occupations have also increased. As a result, for example, many of my Galician compatriots have left the country at the average rate of one thousand people per year since President Chávez came to power.
Emboldened by high oil prices, President Chávez is looking for followers and allies in other countries, he is making a lot of noise in international forums and he is intervening in the sovereign affairs of his neighbours. As President Uribe has said, President Chávez wants to set the continent alight. His attitude is a problem for the democratic stability of Venezuela and for harmony and integration processes in Latin America as a whole. He is also disrupting the relations which have been expanding in the last decade between countries on that continent and the European Union.
Bearing in mind the next Lima Summit, the attitude of President Chávez represents a serious challenge which must be carefully considered by the European Union and its Member States.
on behalf of the PSE Group. - (ES) Madam President, the first thing we have to do in this Parliament, in line with its own tradition of respect and non-interference, is not inflame the situation further, either in continents or third countries, as a result of our own words.
Mr Millán Mon is right to say that Latin America has developed very positively in recent years, both politically - as the vast majority of its countries are democratic - and economically, and also, albeit more modestly, in social terms.
Europe has contributed extensively to this development, through its companies, its investments and particularly its development aid which is the highest in that continent.
In this general context, I would not say that there is an exception, but rather that there is a particular situation in Venezuela due to the personality, which is also very particular and very much his own, of President Chávez. However, it must not be forgotten - especially not in a democratic institution such as this one - that President Chávez has been re-elected three times with large majorities and without any justified suspicions of electoral fraud.
Under these circumstances - that is to say, we are not talking about a dictatorship - we must tread carefully, try to increase dialogue by extending the hand of friendship and also encourage this country, which admittedly is fractured and divided, to engage in internal dialogue, consensus and reconciliation. We must do this in the belief that a country cannot be transformed with a majority of just 60% or 40% and that the rules of the game cannot be changed without a broad consensus involving at least 70% or 80%, as has occurred in other countries around us and in our old continent, in the European Union.
Admittedly, the internal situation is very worrying for the reasons that I have set out: the drift or the suspicion of a drift towards authoritarianism; the concentration of power; the successive loss of the division of powers, and also the reduction in freedom of expression using an instrument barely known in Europe which is termed 'en cadena'. This allows the President or one of his ministers to commandeer, at any time, all the television channels and all the radio transmitters so that the President's messages can be broadcast. These do not just last a minute or two. In fact, in exceptional cases, they can go on for several hours a day. In a country where few newspapers are read and where television and radio are the main media, this is a problematic situation.
However, I insist - and I will end on this point - that, faced with this referendum, we must be cautious, offer dialogue, hold out the hand of friendship and try to mediate between the two opposing sides in Venezuela.
on behalf of the ALDE Group. - Madam President, Venezuela is a country of exceptional natural beauty and is very rich in natural resources. It has some of the world's largest deposits of oil, coal, iron and gold. Despite its natural riches, the majority of Venezuelans have remained very poor, with far too many living in conditions of appalling poverty. Only a small minority belonging to a rich elite have benefited from the country's riches.
Under those conditions of gross social inequality, it is no wonder that populist politicians like Hugo Chávez have emerged as saviours of the poor. It is also no wonder that Mr Chávez's nationalisation programme was welcomed by most Venezuelans. They saw Hugo Chávez as someone who was going to lift them out of the misery of poverty and deprivation.
The same thinking applies to the forthcoming constitutional reform referendum. I am sure that referendum will secure the necessary popular approval, and it is too late now for public opinion to be changed. Therefore, what we will in essence have after 2 December is the emergence of another Fidel Castro. It seems that, just as one totalitarian leader is fading away in Cuba, another is being born in Venezuela. However, in diagnosing that sad reality, we should, perhaps, also ask whether we in the West are in any way to blame for how things are turning out in Venezuela.
We must do this not just so that we can be morally and politically correct academically, but also so that we can, in practice, prevent similar occurrences in the future. Sadly, it is apparent that, in our dealings, with Venezuela over the last few years, we have made numerous grave mistakes. Hugo Chávez got to where he is today partly because we have helped him through our foreign policy omissions and commissions. Therefore, in contemplating our strategy on how to deal with him in the future, let us start by saying 'sorry' to the Venezuelan people.
on behalf of the Verts/ALE Group. - (FR) I am speaking as Chairman of the Delegation for relations with the countries of the Andean Community. As such, I have been visiting Venezuela one or more times a year.
Since I started going to this country, in other words since the military coup against President Chávez, I have been hearing the Venezuelan media screaming against the President, against the dictatorship. In the hotels I used, even though they had three, four or even five stars, you were not allowed to watch public television, and anyway it is not always possible to do so as it is normally broadcast in a snowy format. The generals behind the coup still stroll around the largest square in Caracas and President Chávez, legally elected, re-elected and re-elected again, has never lifted a finger against them.
Venezuela is one of the countries trying to deal, as peacefully as possible, with the conflicts which are commonplace all over Latin America. I am not wholly enamoured with all the changes that President Chávez has tried to make to the Bolivarian Constitution. Having said that, as Mr Matsakis stated, it is the people of Venezuela who will decide.
We can certainly make excuses for the way in which we gave the impression that we supported the military coup. It is true that this has helped radicalise the regime in Venezuela. I feel, however, that, first and foremost and above all, we ought to respect the decision of the Venezuelan people.
on behalf of the GUE/NGL Group. - (ES) Madam President, I would ask the European right to stop meddling in Venezuela.
The European right does not like Cuba because it says that there are no elections, and yet it does not like Venezuela because there are. In fact, Venezuela is one of the countries in Latin America that has held the most elections, all supervised by the Organization of American States, by the European Union and by foundations as prestigious as the Carter Center.
Ladies and gentlemen of the right, what you do not like is the system. Stop meddling and respect a sovereign people who are freely exercising their will and who will keep doing so. We should not anticipate events. Have we not agreed in the European Union, as Commissioner Dimas has said, that the recent presidential elections were held totally fairly?
We must wait and see and respect what the people of Venezuela say without any kind of interference, ladies and gentlemen of the right.
(PT) Madam President, Commissioner, ladies and gentlemen, in 1848 Karl Marx proclaimed Socialism for the 19th century, and it was a disaster. In 1917 Lenin, with the Russian Revolution, proclaimed Socialism for the 20th century, and it was a disaster. Various Members of this House emerged from that disaster to join us in freedom. The problem with Socialism for the 21st century, as proclaimed by President Chávez in Venezuela, is that this century is only just beginning and we do not know what will happen. However, we can imagine that, as in the 19th and 20th centuries, it will also be a disaster.
As a matter of fact, we see it resulting in violence. It is not the elections that concern us; it is the brutal violence perpetrated by the authorities against the students protesting in Venezuela because they are not recognised as having the right to demonstrate. Some of these students have died in recent days on the streets of Caracas and other cities. It is the threats to freedom of expression that concern independent and free journalists throughout Latin America and in particular in Venezuela and which led to the closure of Radio Caracas Televisión.
This is the line that concerns us, and we are right to be concerned as, in the constitutional reform proposed by President Chávez, words such as 'decentralisation', 'private initiative', 'freedom of competition' and 'social justice' have given way to words such as 'Socialism', 'Socialist', 'imposition of the Socialist State', 'elimination of the independence of the Central Bank' and 'people's power'. It is well-known throughout the world that, when someone uses the expression 'people's power', power will be taken away from the people and democracy will be destroyed. This has happened everywhere that the expression 'people's power' has been used. 'Bolivarian Armed Forces', 'communes', this is the kind of line that should concern us, that has sown instability and violence in recent months and years on the streets of Caracas and that also represents a threat to regional stability if what has recently happened in relations between Venezuela and Colombia should continue. That is why it is essential that we closely monitor events in Venezuela in solidarity with the democratic parties and civil society fighting for regional stability and firmly defending democracy, but also with great cohesion in the European Union's diplomacy.
(SL) Today we signed the European Union Charter of Fundamental Rights, thereby expressing our commitment to respect for human dignity, democratic values and the rule of law. What has been the basis for the successful growth of the European Union internally is also our starting point for developing relations with our partners throughout the world.
The European Union as a whole wants closer and stable cooperation with the countries of Latin America and its regional interconnections. In view of the specific nature and genuine interests of the countries of Latin America we believe that it is possible to build strategic and long-term relations only in this manner and with those countries with which we can share the same fundamental values and principles.
Political development in Venezuela has recently deviated from the abovementioned course. It is thereby undermining the dynamics and scope of future cooperation between Latin America and the European Union and the dynamics of integration within Latin America itself. The referendum on the constitution is polarising Venezuela because the new proposals concentrate political power and will not lead to an open, ideological and democratic society. We believe in social society, not socialist society, because that dismisses those who think differently.
The debate is closed.
Written statements (Rule 142)
in writing. - (PT) Unbelievable! The European Parliament has put on the agenda a Commission statement on the constitutional reform planned for 2 December in the Bolivarian Republic of Venezuela when what should be on the agenda is a debate on the current attempt to deny all the people of the EU Member States the right to be consulted, by way of a referendum, on the so-called 'constitutional', 'mini', 'simplified', 'reform' or now 'Lisbon' Treaty.
In essence, putting this debate on the agenda is an attempt to respond to those who support and promote an unacceptable and extremely serious policy of interference in and attempted destabilisation of a sovereign state, particularly when this is a process that only the Venezuelan people can decide, by giving their opinion through a referendum (!) on the amendment of their country's Constitution.
Without doubt the Venezuelan Government and people are an example which worries the major financial and economic interests established in the European Union: an example of the assertion of national sovereignty and independence; an example of the realisation of a plan for patriotic emancipation and development; an example of international and anti-imperialist solidarity; an example of what it is worth fighting for and that it is possible to have a fairer, more democratic and peaceful country and world.